Name: Commission Directive 88/194/EEC of 24 March 1988 adapting to technical progress Council Directive 71/320/EEC on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers
 Type: Directive
 Subject Matter: organisation of transport;  European Union law;  land transport
 Date Published: 1988-04-09

 Avis juridique important|31988L0194Commission Directive 88/194/EEC of 24 March 1988 adapting to technical progress Council Directive 71/320/EEC on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers Official Journal L 092 , 09/04/1988 P. 0047 - 0049 Finnish special edition: Chapter 13 Volume 17 P. 0045 Swedish special edition: Chapter 13 Volume 17 P. 0045 COMMISSION DIRECTIVE of 24 March 1988 adapting to technical progress Council Directive 71/320/EEC on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers (88/194/EEC) (88/194/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers (1), as last amended by Commission Directive 85/647/EEC (2), and in particular Article 5 thereof, Whereas in the light of the progress made in braking technology in general, and in the production of anti-lock devices in particular, it is now possible to make it compulsory to fit certain heavy vehicles and trailers with such devices meeting the corresponding specifications of this Directive with a view to increasing road safety; Whereas the provisions of this Directive are in accordance with the opinion of the Committee for the Adaptation to Technical Progress of the Directives on Motor Vehicles, HAS ADOPTED THIS DIRECTIVE: Article 1 Annexes I and X to Directive 71/320/EEC are hereby amended in accordance with the Annex to this Directive. Article 2 1. As from 1 October 1988 no Member State may, on grounds relating to braking devices: - refuse, in respect of a type of vehicle, to grant EEC type-approval, or to issue the copy of the certificate provided for in the last indent of Article 10 (1) of Council Directive 70/156/EEC (3), or to grant national type-approval, or - prohibit the entry into service of vehicles where the braking devices of such type of vehicle or of such vehicles comply with the provisions of Directive 71/320/EEC, as last amended by this Directive. 2. As from 1 October 1989 Member States: - shall no longer issue the copy of the certificate provided for in the last indent of Article 10 (1) of Directive 70/156/EEC in respect of a type of vehicle of which the braking devices do not comply with the provisions of Directive 71/320/EEC, as last amended by this Directive, - may refuse to grant national type-approval of a type of vehicle of which the braking devices do not comply with the provisions of Directive 71/320/EEC, as last amended by this Directive. 3. As from 1 October 1991 Member States may prohibit the entry into service of vehicles of which the braking devices do not comply with the provisions of Directive 71/320/EEC, as last amended by this Directive. Article 3 Before 1 October 1988, Member States shall bring into force the provisions necessary in order to comply with this Directive. They shall forthwith inform the Commission thereof. Article 4 This Directive is addressed to the Member States. Done at Brussels, 24 March 1988. For the Commission COCKFIELD Vice-President (1) OJ No L 202, 6. 9. 1971, p. 37. (2) OJ No L 380, 31. 12. 1985, p. 1. (3) OJ No L 42, 23. 2. 1970, p. 1. ANNEX Amendments to the Annexes to Directive 71/320/EEC, as amended by Directives 74/132/EEC, 75/524/EEC, 79/489/EEC and 85/647/EEC ANNEX I: DEFINITIONS, REQUIREMENTS, CONSTRUCTION AND FITTING After item 1.17 the following new items 1.18, 1.19 and 1.20 are added: ´1.18. Inter-urban motor coach ´ ´Inter-urban motor coach'' means a vehicle designed and equipped for inter-urban transport, having no spaces specifically intended for standing passengers, but able to carry for short distances passengers standing in the gangway. 1.19. Long-distance touring motor-coach ´ ´Long distance touring motor-coach'' means a vehicle designed and equipped for long-distance journeys, arranged to ensure the comfort of its seated passengers and which does not carry standing passengers. 1.20. Anti-lock devices See Annex X, item 2.1.' After item 2.2.1.21 the following new items 2.2.1.22 and 2.2.1.23 are added: ´2.2.1.22. Certain motor vehicles shall be fitted with anti-lock devices in accordance with Annex X, as shown in the following table: Vehicle Maximum mass Anti-lock category Category Description M3 Inter-urban motor coaches and long distance touring motor coaches > 12 tonnes 1 N3 Motor vehicles authorized to tow category O4 trailers > 16 tonnes 1 2.2.1.23. If motor vehicles not mentioned in item 2.2.1.22 above are fitted with anti-lock devices, they shall comply with the requirements of Annex X.' After item 2.2.2.12 the following new items 2.2.2.13 and 2.2.2.14 are added: ´2.2.2.13. Trailers of category O4 shall be fitted with anti-lock devices in accordance with Annex X. 2.2.2.14. If trailers not mentioned in item 2.2.2.13 above are fitted with anti-lock devices, they shall comply with the requirements of Annex X.' ANNEX X: REQUIREMENTS APPLICABLE TO TESTS FOR VEHICLES EQUIPPED WITH ANTI-LOCK DEVICES Item 1.1 is replaced by the following: ´1.1. The purpose of this Annex is to define the required performances for braking systems with anti-lock devices fitted to road vehicles. In addition, motor vehicles which are authorized to draw a trailer, and trailers equipped with compressed-air braking systems, shall, when the vehicles are laden, meet the requirements for compatibility set out in the Appendix to item 1 .1.4.2 of Annex II.' Item 3.2 is replaced by the following: ´3.2. A towed vehicle is deemed to be equipped with an anti-lock device within the meaning of item 1 of the Appendix to item 1.1.4.2 to Annex II, if at least two wheels on opposite sides of the vehicle are directly controlled by an anti-lock device, and all the relevant requirements of this Annex are satisfied. Furthermore, in the case of full trailers, at least one wheel on one front axle and one (diagonally opposite) wheel on one rear axle must be directly controlled by independent modulators.'